       Case 2:20-cv-02083-JAR-TJJ Document 1 Filed 02/26/20 Page 1 of 8




               IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF KANSAS

KELLY CALLIN,                         )
9100 W. 49th Street                   )
Merriam, Kansas 66203                 )
                                      )
      Plaintiff,                      )
                                      )
      v.                              )       Case No.
                                      )
PCS, INCORPORATED,                    )
Serve Registered Agent                )
Tamer Christo                         )
1948 E. Santa Fe Street, Ste. A       )
Olathe, Kansas 66062                  )
                                      )
      Defendant.                      )

                                   COMPLAINT

      Plaintiff Kelly Callin for her Complaint against Defendant PCS,

Incorporated, states as follows:

      1.      Plaintiff Kelly Callin is a female citizen of the State of Kansas,

residing in Overland Park, Johnson County, Kansas.

      2.      Defendant PCS, Incorporated, is a corporation organized,

registered to do business, and operating in good standing in the state of

Kansas, under the business name PCS VOIP.

      3.      This case arises under Title VII of the Civil Rights Act, as

amended, 42 U.S.C. §2000e, et seq., (Title VII), making jurisdiction proper in

this court.

                                          1
       Case 2:20-cv-02083-JAR-TJJ Document 1 Filed 02/26/20 Page 2 of 8




      4.       Venue is proper within this district under 28 U.S.C. § 1391(a) in

that the employment practices hereinafter alleged to be unlawful were

committed in this judicial district.

      5.       Plaintiff was subjected to sexual harassment, sex discrimination

and retaliation in violation of Title VII, 42 U.S.C. § 2000e-2, by Defendant.

      6.       At all times relevant to this action, Defendant, either itself or

among joint or integrated companies with the same ownership, management,

employees and locations, have employed fifteen or more employees and is

therefore an employer as defined in Title VII, 42 U.S.C. § 2000e(b).

      7.       On May 9, 2019, Plaintiff filed a charge of discrimination with the

Equal Employment Opportunity Commission (EEOC) and within 180 days of

the unlawful employment practices complained of herein.

      8.       Plaintiff received a Notice of Right to Sue, dated December 13,

2019, from the EEOC and this Complaint is filed within 90 days of receipt of

that letter.

                      COUNT I – SEXUAL HARASSMENT

      9.       Plaintiff incorporates preceding paragraphs as if fully set forth

herein.

      10.      Plaintiff was employed by Defendant as an Account Executive

from April 2018 until she was terminated on January 15, 2019. She performed



                                         2
      Case 2:20-cv-02083-JAR-TJJ Document 1 Filed 02/26/20 Page 3 of 8




her job to the best of her ability and satisfactorily met the legitimate job

expectations of her employer.

      11.      During her employment, Plaintiff was subjected to repeated

inappropriate sexual comments, and abusive behavior based on gender, by

behavior by her male manager and owner of the business. This conduct was

ongoing and severe and pervasive and included unwanted, inappropriate and

unwelcome sexual comments.

      12.     This included the following conduct:

            • inappropriate comments about high school cheerleaders;

            • comments about his sexual relationships;

            • comments about having sex with female employees

      13.     But for Plaintiff gender, she would not have been subjected to the

sexual harassment described herein.

      14.     The sexual harassment described in this Complaint was severe,

pervasive, unwelcome, and affected the terms, conditions, and privileges of

Plaintiff's employment and constituted an unreasonable interference with

Plaintiff's work in violation of Title VII. The conduct was continuing in nature

dating back to the beginning of plaintiff’s employment.

      15.     Plaintiff complained about the sexual harassment to the President

and another management employee, but defendant failed to take appropriate

remedial action to stop the unlawful conduct.

                                        3
      Case 2:20-cv-02083-JAR-TJJ Document 1 Filed 02/26/20 Page 4 of 8




      16.   The    sexual   harassment      continued   after   her   complaints.

Additionally, plaintiff was unfairly reprimanded in the fall of 2019 after she

complained.

      17.   Defendant terminated plaintiff’ employment on January 15, 2019,

because of her gender and in retaliation for the complaints of sexual

harassment.

      18.   As a direct and proximate result of the unlawful practices of

defendant, Plaintiff has sustained damages in the form of lost salary,

emotional pain, suffering, inconvenience, loss of enjoyment of life and mental

anguish.

      19.   The emotional distress caused by defendant’s failure to prevent

and remedy the sexual harassment has caused plaintiff emotional distress that

continues today.

      20.   Defendant PCS, Incorporated acted with reckless indifference to

Plaintiff’s federally protected rights, entitling Plaintiff to an additional amount

as punitive damages in such sum that will serve to punish Defendant and to

deter Defendant and others from like conduct.

      WHEREFORE, Plaintiff prays for judgment against Defendant as

follows:




                                        4
       Case 2:20-cv-02083-JAR-TJJ Document 1 Filed 02/26/20 Page 5 of 8




      a.       For compensatory damages including backpay and damages for

Plaintiff’s emotional pain, suffering, inconvenience, loss of enjoyment of life

and mental anguish, in a reasonable amount to be determined at trial;

      b.       For an award of punitive damages in a reasonable amount to be

determined at trial;

      c.       For an award of reasonable costs and attorney's fees; and

      d.       For such equitable and other relief as the Court deems just and

necessary.

                      COUNT II – SEX DISCRIMINATION

      21.      Plaintiff incorporates by reference the preceding paragraphs of

this petition.

      22.      Plaintiff’s sex, female, was a determining factor in the termination

decision.

      23.      Similarly   situated   male    employees   with   similar   alleged

performance issues were not disciplined as severely as was plaintiff and were

not terminated.

      24.      Defendant’s stated reasons for the termination were pretextual.

Plaintiff was accused of misconduct that was untrue and for which she was not

responsible.

      25.      But for her sex she would not have been terminated.

      26.      As a direct and proximate result of Defendant’s unlawful

                                          5
       Case 2:20-cv-02083-JAR-TJJ Document 1 Filed 02/26/20 Page 6 of 8




employment practices described herein, Plaintiff sustained damages in the

form of lost salary and emotional pain, suffering, inconvenience, loss of

enjoyment of life and mental anguish.

      27.    Defendant acted with reckless indifference to Plaintiff’s federally

protected rights, entitling Plaintiff to an additional amount as punitive

damages in such sum that will serve to punish Defendant and to deter

Defendant and others from like conduct.

      WHEREFORE, Plaintiff prays for judgment against Defendant as

follows:

      a.     For compensatory damages including backpay and damages for

Plaintiff’s emotional pain, suffering, inconvenience, loss of enjoyment of life

and mental anguish, in a reasonable amount to be determined at trial;

      b.     For an award of punitive damages in a reasonable amount to be

determined at trial;

      c.     For an award of reasonable costs and attorney's fees; and

      d.     For such equitable and other relief as the Court deems just and

necessary.

                        COUNT III – RETALIATION

      28.    Plaintiff incorporates by reference the preceding paragraphs of

this petition.

      29.    Plaintiff rejected the sexual advance, complained to him about it,

                                        6
      Case 2:20-cv-02083-JAR-TJJ Document 1 Filed 02/26/20 Page 7 of 8




and complained to management about sexual harassment and sex

discrimination by her manager. Plaintiff also complained about the sexual

harassment and inappropriate behavior directed at a young female coworker.

Plaintiff’s last complaint was to the Head of Marketing, the day before the

termination.

      30.   Plaintiff was terminated shortly after her complaints of sex

harassment and sex discrimination.

      31.   Plaintiff’s   complaints   were   a   determining   factor   in   the

termination; but for her complaints, she would not have been terminated.

      32.   As a direct and proximate result of Defendant’s unlawful

employment practices described herein, Plaintiff sustained damages in the

form of lost salary and emotional pain, suffering, inconvenience, loss of

enjoyment of life and mental anguish.

      33.   Defendant acted with reckless indifference to Plaintiff’s federally

protected rights, entitling Plaintiff to an additional amount as punitive

damages in such sum that will serve to punish Defendant and to deter

Defendant and others from like conduct.

      WHEREFORE, Plaintiff prays for judgment against Defendant as

follows:




                                        7
      Case 2:20-cv-02083-JAR-TJJ Document 1 Filed 02/26/20 Page 8 of 8




      a.     For compensatory damages including backpay and damages for

Plaintiff’s emotional pain, suffering, inconvenience, loss of enjoyment of life

and mental anguish, in a reasonable amount to be determined at trial;

      b.     For an award of punitive damages in a reasonable amount to be

determined at trial;

      c.     For an award of reasonable costs and attorney's fees; and

      d.     For such equitable and other relief as the Court deems just and

necessary.

                           JURY TRIAL DEMAND

      Plaintiff demands a jury trial on all issues so triable.

                  DESIGNATION OF PLACE OF TRIAL

      Plaintiff requests that the trial of this case be held in Kansas City,

Kansas.


                                     THORNBERRY BROWN, LLC

                               By:   /s/ Stephen C. Thornberry
                                     Randall W. Brown            KS# 17905
                                     randy@thornberrybrown.com
                                     Stephen C. Thornberry       KS# 17494
                                     steve@thornberrybrown.com
                                     4550 Main Street, Suite 205
                                     Kansas City, Missouri 64111
                                     (816) 531-8383 telephone
                                     (816) 531-8385 facsimile
                                     ATTORNEYS FOR PLAINTIFF


                                        8
